DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 16/8061026, attorney docket TSMP20191697US00. Application is assigned an effective filing date of 8/28/2019 based on Provisional Application 62892709, and applicant is Taiwan Semiconductor Manufacturing Co., Ltd. 

Response to Arguments
Applicant has amended claim 8 with the allowed limitation of claim 10 and correctly argues that the amendment renders claim 8 and its dependents allowable. So, the previous 103 rejection of claims 8 and 9 is withdrawn. 
Applicant has added claim 29, dependent on claim 21,and points to support in the specification.

Allowable Subject Matter
Claims 1-4, 7-9, 11-15, 21-22, and 24-29 are allowed
The following is a statement of reasons for the indication of allowable subject matter: as for claims 1, 8 and 21, the prior art does not teach or make obvious an SRAM cell with first and second pull down transistors (PDs) where the work function layers (WF) comprise TiAl over TiN and where the thickness of the TiAl of the first PD is greater than the second, and wherein the thickness of the gate dielectric of the second PD is less than the gate dielectric of the first PD.
Dependent claims carry the same novel features as their parent claims.  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893